IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALLEN PRESBURY, SR., : CIVIL ACTION
Plaintiff, :
Vv. : NO. 19-1791
JOHN WETZEL, et al.,
Defendants.
ORDER

AND NOW, this 5“ day of June 2019, upon considering Plaintiff's amended Complaint
(ECF Doc. No. 7), and for reasons in the accompanying Memorandum, it is ORDERED:

1. Plaintiff's amended Complaint (ECF Doc. No. 7) is DISMISSED with prejudice
for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii) and amendment is futile; and,

2. The Clerk of Court shall close this case.

 
